DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodin (US 6161334).
	Re Clms 1, 9, and 16:  Goodin discloses a structure for enclosing a space (see figs) comprising: at least one wall (see figs); and a play yard (figs 1-3c), comprising: a plurality of side panels (12, 13, 14, 15) configured to be coupled to one another to form the play yard, with each of the plurality of side panels being plastic (col 4, line 44); a yard mount  (25) configured to be coupled to a free end of one of the plurality of side panels (see figs 2 and 5), the yard mount including a first side configured to be coupled to the free end (see figs) and a second side including a plurality of tabs (28) with each forming an aperture therein (see fig 2); and a wall mount (26) configured to be coupled to a structure (wall), the wall mount including a plurality of members (32), wherein, as the yard mount is moved in a parallel direction relative to the wall mount, each one of the plurality of members of the wall mount is received in the aperture of each respective tab of the plurality of tabs of the yard mount to couple the yard mount to the wall mount (see fig 2).
	Examiner notes that Claim 16 is rejected under the principles of inherency. Under the principles of inherency, if a prior art device (the device of Goodin), in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	Re Clms 2, 10, and 17:  Goodin discloses a first locking member (31) on the yard mount; and a second locking member (35) on the wall mount; wherein, as the yard mount is coupled to the wall mount, the first locking member depresses the second locking member until the first locking member clears the second locking member; and wherein, when the first locking member clears the second locking member, the second locking member is biased into a locked position to resist the yard mount from being uncoupled from the wall mount (see col 6).
Re Clms 3, 11, and 18:  Goodin discloses wherein each of the plurality of side panels is identical (col 4, line 33).
	Re Clms 6, 14, and 20:  Goodin discloses wherein the yard mount is a first yard mount, and further comprising a second yard mount configured to be coupled to a second free end of another one of the plurality of side panels (see fig 6).
	Re Clms 7 and 15:  Goodin discloses wherein the wall mount is a first wall mount, and further comprising a second wall mount configured to be coupled to the structure (see fig 6).

Re Clm 8:  Goodin discloses wherein the wall mount defines a plurality of apertures through which fasteners are positioned to couple the wall mount to the structure (see figs 2 and 5).
Allowable Subject Matter
Claims 4, 5, 12, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678